~---:   ...   ,.,   .

        AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                               UNITED STATES DISTRICT COU T
                                                       SOUTHERN DISTRICT OF CALIFORNIA                                 SEP 1 9 2019
                                                                                                               ~~l;l~J.LS .. Q.JS~!Cl.COURT
                                    United States of America                        .TTJDGMENT I            A.CJ.Jliil:Ml.lil)&\fl)CtJ3.ttJtllFOANIA
                                                V.                                  (For Offenses Committe @lfor After November 1, 1987)       DEPUTY


                                   Denny Rafael Suarez-Lozada                       Case Number: 3:19-mj-23854

                                                                                    Federal Defenders
                                                                                    Defendant's Attorney


        REGISTRATION NO. 88296298

        THE DEFENDANT:
                                                     ___
         IZI pleaded guilty to count(s) 1 of Complaint        __,;;;_   ________________________
              •         was found guilty to count(s)
                        after a plea of not guilty.
                        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense( s):

        Title & Section                        Nature of Offense                                                     Count Number{s)
        8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                           1

              D The defendant has been found not guilty on count( s)
                                                  -------------------
              •         Count(s)
                                   ------------------
                                                      dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:
                                                                                                  ,..
                                                                                       i   i I   / .·
                                           •    TIME SERVED
                                                                                       l '·(     (. \



               181 Assessment: $10 WAIVED          IZI Fine: WAIVED
              .IZ] Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
               the defendant's possession at the time of arrest upon their deportation or removal.
                •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances,

                                                                                  Thursday, September 19, 2019
                                                                                  Date of Imposition of Sentence


          Received
                              -  -------
                              DUSM                                                 ONORABLE F. A. GOSSETT III
                                                                                  UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                  3:19-mj-23854
